350 S.W.2d 203 (1961)
James Ellis PERDUE, Appellant,
v.
STATE of Texas, Appellee.
No. 33671.
Court of Criminal Appeals of Texas.
October 18, 1961.
*204 No attorney for appellant on appeal.
Henry Wade, Dist. Atty., Gene Ater, Asst. Dist. Atty., Herschel A. Martin, former Asst. Dist. Atty., and Phil Burleson, Asst. Dist. Atty., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Presiding Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.
The evidence introduced by the state consisted of the testimony of two police officers who testified that they stopped appellant on Stemmons Freeway after observing him drive at a speed of seventy miles per hour, changing lanes erratically without any particular reason.
The officers described appellant's appearance and conduct and expressed the opinion that he was definitely intoxicated.
Appellant testified and offered evidence from other witnesses to the effect that he had consumed two "Martinis" shortly before his arrest, but that he was not intoxicated.
The jury resolved the issue against appellant, and the evidence is sufficient to sustain the verdict.
No brief has been filed in appellant's behalf.
The only bill of exception which merits discussion relates to the refusal of the court to require counsel for the state to allow appellant's counsel to examine an arrest sheet or statement of a state witness for cross-examination purposes.
The arrest sheet appears in the record as a part of appellant's bill of exception and we observe nothing therein which would impeach the testimony of the witness for the state. In the absence of any showing of injury the error, if any, is not ground for reversal. See Erwin v. State, Tex.Cr. App., 350 S.W.2d 199; Angle v. State, 165 Tex.Cr.R. 305, 306 S.W.2d 718; Blum v. State, 166 Tex.Cr.R. 541, 317 S.W.2d 931; Nisbet v. State, Tex.Cr.App., 336 S.W.2d 142.
The judgment is affirmed.